                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROLANDO CASTELLANOS,                               Case No. 17-cv-01307-JD
                                                       Petitioner,
                                   8
                                                                                           ORDER FOR RESPONDENT TO
                                                v.                                         SHOW CAUSE
                                   9

                                  10    SCOTT FRAUENHEIM,                                  Re: Dkt. No. 27
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Rolando Castellanos, a state prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. The stay in this case was recently lifted and petitioner was ordered

                                  15   to clarify what claims were in the petition. He has filed a response.

                                  16                                            BACKGROUND

                                  17      Castellanos was found guilty after a jury trial of second-degree murder with firearm

                                  18   allegations. People v. Castellanos, No. A141623, 2015 WL 7300487 (Cal. Ct. App. Nov. 19,

                                  19   2015). He was sentenced to 40 years to life to life in prison. Id. The California Court of Appeal

                                  20   affirmed the conviction and the California Supreme Court denied review.

                                  21                                             DISCUSSION

                                  22
                                          STANDARD OF REVIEW
                                  23
                                              This Court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  24
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  25
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  26
                                       Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                  27
                                       requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                  28
                                   1   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   2   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   3   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   4   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   5   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   6   688, 689 (1st Cir. 1970)).

                                   7
                                               LEGAL CLAIMS
                                   8
                                               As grounds for federal habeas relief, petitioner asserts that: (1) the trial court violated his
                                   9
                                       right to call a witness and present a defense by failing to order the sheriff to locate a witness; (2)
                                  10
                                       the trial court erred by failing to declare a mistrial and counsel was ineffective for failing to object
                                  11
                                       to extending jury deliberations; (3) the jury was not properly instructed on the defense of
                                  12
Northern District of California




                                       justifiable homicide while making a citizen’s arrest which prevented petitioner from presenting a
 United States District Court




                                  13
                                       complete defense; and (4) the trial court abused its discretion in denying an evidentiary hearing
                                  14
                                       regarding a juror’s possible concealment of bias during voir dire. Liberally construed, these
                                  15
                                       claims are sufficient to require a response.
                                  16
                                                                                   CONCLUSION
                                  17
                                               1.      The motion to proceed (Docket No. 27) is GRANTED.
                                  18
                                               2.      The clerk shall serve by regular mail a copy of this order and the petition (Docket
                                  19
                                       Nos. 22, 27) and all attachments thereto on respondent and respondent’s attorney, the Attorney
                                  20
                                       General of the State of California. The clerk also shall serve a copy of this order on petitioner.
                                  21
                                               3.      Respondent shall file with the Court and serve on petitioner, within fifty-six (56)
                                  22
                                       days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                  23
                                       Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.
                                  24
                                       Respondent shall file with the answer and serve on petitioner a copy of all portions of the state
                                  25
                                       trial record that have been transcribed previously and that are relevant to a determination of the
                                  26
                                       issues presented by the petition.
                                  27

                                  28
                                                                                            2
                                   1          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   2   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                   3          4.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   4   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   5   2254 Cases. If respondent files such a motion, it is due fifty-six (56) days from the date this order

                                   6   is entered. If a motion is filed, petitioner shall file with the Court and serve on respondent an

                                   7   opposition or statement of non-opposition within twenty-eight (28) days of receipt of the motion,

                                   8   and respondent shall file with the Court and serve on petitioner a reply within fourteen (14) days

                                   9   of receipt of any opposition.

                                  10          5.      Petitioner is reminded that all communications with the Court must be served on

                                  11   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  12   the Court informed of any change of address and must comply with the Court’s orders in a timely
Northern District of California
 United States District Court




                                  13   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  14   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  15   1997) (Rule 41(b) applicable in habeas cases).

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 31, 2019

                                  18
                                  19
                                                                                                     JAMES DONATO
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ROLANDO CASTELLANOS,
                                   4                                                          Case No. 17-cv-01307-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SCOTT FRAUENHEIM,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 31, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Rolando Castellanos ID: AT2857
                                       Folsom State Prison
                                  18   P.O. Box 950
                                       Folsom, CA 95763
                                  19

                                  20

                                  21   Dated: January 31, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
